Citation Nr: 0325544	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1945 and from November 1950 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO.  In decisions 
dated in March 2003, the Board discussed the complex 
procedural history of this case.  The claims fully addressed 
by the Board in the March 2003 decisions are not before the 
VA at this time.  In February 2003, the Board directed 
additional development of the evidence. 


REMAND

The veteran cancelled his VA examination scheduled in June 
2003.  Under 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination is scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied.  

In written argument, the veteran's attorney reported that the 
veteran was not unwilling to attend a VA examination, but 
asked the RO to consider new evidence in order to determine 
if the scheduled examination in June 2003 was still 
warranted.  The attorney has submitted a September 2002 
medical report from Dan Harrahill, M.D.    

The veteran is attempting to associate his current back 
disorder to his military service more than fifty years ago.  
The Board believes that a complete review of the veteran's 
medical history by an examiner is required in this case to 
support any medical etiology opinions.  It is not clear that 
Dr. Harrahill had the benefit of reviewing the claims file 
prior to rendering his opinion.  Further action to obtain a 
medical opinion based on review of the evidence is therefore 
required.  As the Board must address this claim, the Board 
cannot address the issue of TDIU until all service connection 
issue (or issues) are addressed as they are inextricably 
related. 

The Board undertook development of the evidence in February 
2003 pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should contact the veteran and 
his representative and ask for 
clarification as to whether the veteran 
is claiming service connection for 
headaches or any additional disorder.  If 
so, the RO should take appropriate action 
to develop and adjudicate such claim(s). 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to ascertain the nature and 
etiology of the current back disorder.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All medically indicated 
special studies and tests should be 
accomplished.  After examining the 
veteran and reviewing the record, the 
examiner should respond to the following:
 
(a) What is the nature and extent of the 
veteran's back disorder?
(b) Is it at least as likely as not (a 50% or 
more degree of probability) that any current 
back disorder is causally related to the 
veteran's service from December 1942 to 
December 1945, from November 1950 to January 
1951, or to any service connected disability, 
to specifically include the service-connected 
bilateral foot disability?  A rationale for 
all opinions expressed with reference to 
service medical records and post-service 
medical records would be helpful.  
Additionally, the examiner should offer his or 
her reasons for agreeing or disagreeing with 
the September 2002 medical opinion of Dr. 
Harrahill and the October 2001 medical opinion 
by L. F. Lesiak, M.D.  

3.  Upon completion of the above, the RO 
should again review the record and 
adjudicate the claims of service 
connection for back disability and 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities; provided, 
however, if the veteran has raised any 
additional claims, such claims should be 
fully adjudicated before a determination 
of whether he is entitled to total rating 
based on individual unemployability.  

4.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



